ITEMID: 001-89907
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF CHISTYAKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1943 and lived in Lipetsk, a town in the Lipetsk Region.
5. In the 1990s the applicant subscribed to a State savings scheme for buying a car. The State failed to fulfil its obligation, and the applicant sued the Ministry of Finance.
6. On 5 March 2003 the Mirninskiy District Court of Yakutia awarded the applicant 108,644.39 Russian roubles (RUB). This judgment became binding on 9 April 2003 but was not enforced.
7. On the Ministry’s request, on 15 July 2004 the Supreme Court of Yakutia quashed the judgment on supervisory review and rejected the applicant’s claim. The Presidium found that the courts below had ignored a crucial material law.
8. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
